Citation Nr: 9910817	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the evaluation assigned for post-traumatic 
stress disorder, currently assigned a 10 percent evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

In a rating decision dated in February 1993, the Regional 
Office (RO) granted service connection and assigned a 
noncompensable evaluation for that disability, effective in 
August 1992.  The veteran subsequently perfected an appeal of 
the decision to not assign a compensable rating for post-
traumatic stress disorder.  In March 1994, the RO implemented 
the decision of a RO hearing officer to grant a 10 percent 
evaluation for post-traumatic stress disorder, effective in 
August 1992.  The Board of Veterans' Appeals (Board) remanded 
the case in January 1996.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's post-traumatic stress disorder is 
productive of no more than mild social and industrial 
impairment.  

3.  The veteran's post-traumatic stress disorder is 
productive of minor occupational and social impairment due to 
mild symptoms and complaints of sleep impairment, but is not 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to his 
depressed mood, anxiety and suspiciousness, and any 
ascertainable memory loss.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim that the RO should have 
assigned an evaluation in excess of 10 percent for post-
traumatic stress disorder is well-grounded within the meaning 
of 38 U.S.C.A. § 5107, that is, the claim is plausible, 
meritorious on its own or capable of substantiation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board further finds 
that the Department of Veterans Affairs (VA) has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999)  In this case, the RO has not assigned separate 
staged ratings for the veteran's post-traumatic stress 
disorder.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in February 1993 and subsequent 
rating decisions, the RO addressed all of the evidence of 
record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has assigned a 10 percent rating for post-traumatic 
stress disorder under the provisions of Diagnostic Code 9411 
under the VA Schedule of Rating Disabilities.  38 C.F.R. Part 
4.  Since the current appeal began, the criteria for 
evaluating post-traumatic stress disorder has been changed.  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies. See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Under the circumstances, the Board will 
consider the veteran's claim under both the old and new 
diagnostic criteria; and the Board notes that the RO has 
considered both criteria.  

Under the previous provisions of Diagnostic Code 9411, a 30 
percent disability rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93 (November 9, 1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the old criteria, a 10 percent evaluation is warranted 
when less than the criteria for a 30 percent  evaluation are 
present, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. Part 4 (1998).  

Under the new provisions of Diagnostic Code 9411, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable evaluation is warranted; occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 evaluation; 
and the criteria for a 30 percent evaluation are occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

The veteran underwent a VA post-traumatic stress disorder 
examination in December 1992.  The impression was post-
traumatic stress disorder, mild, and chronic substance abuse.  
The examiner also reported that the veteran's problems of 
post-traumatic stress disorder were of an "extremely mild 
nature."  The examiner added that post-traumatic stress 
disorder had not interfered with the veteran's competency to 
handle his affairs or his ability to work and that the 
veteran was capable of gainful employment.  He underwent 
another VA post-traumatic stress disorder examination in 
January 1994; and the diagnosis was post-traumatic stress 
disorder, mild /moderate.  That examiner assigned a GAF of 65 
and related that the veteran's GAF had been 60 at times in 
the previous year.  The Board notes that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994).  

Another VA post-traumatic stress disorder examination was 
performed in April 1996.  The examiner related that the 
veteran's post-traumatic stress disorder was of a mild 
nature.  The examiner also assigned a GAF of 70 and reported 
that the veteran was capable of gainful employment.  The 
report of another VA post-traumatic stress disorder 
examination in September 1997 includes a diagnosis of mild to 
moderate post-traumatic stress disorder.  The examiner also 
assigned a GAF of 70 and related that the GAF was based on 
the veteran's psychiatric picture.  The examiner added that 
the post-traumatic stress disorder probably did contribute to 
a minor extent to his difficulties in relationships and in 
working.  

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  Additionally, a GAF between 61 and 70 is defined 
as "some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  

The Board finds the medical evidence of record more probative 
than the veteran's contentions and testimony regarding the 
severity of his post-traumatic stress disorder.  The veteran 
was afforded four psychiatric examinations since filing his 
original claim for compensation benefits for post-traumatic 
stress disorder and those examinations consistently show 
essentially the same degree of impairment produced by post-
traumatic stress disorder and essentially the same severity 
of post-traumatic stress disorder symptoms.  

The Board also finds that the probative medical evidence 
supports finding that the veteran's post-traumatic stress 
disorder is productive of no more than mild to moderate 
social and industrial impairment; and the Board notes 
"definite" represents a degree of social and industrial 
inadaptability that is "more than moderate."  See VA O.G.C. 
Prec. 9-93 (November 9, 1993); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).  Therefore, the Board finds that the 
criteria for an evaluation in excess of 10 percent under the 
old diagnostic criteria have not been met and that the old 
criteria for a 10 percent rating most closely reflect the 
degree of social and industrial impairment produced by the 
veteran's post-traumatic stress disorder during the time 
period at issue in this case.  38 C.F.R. § 4.7.  

At the December 1992 VA post-traumatic stress disorder 
examination, the veteran was "hygienically good" at that 
time, somewhat depressed with a fairly blunted affect.  His 
memory for immediate and remote events was fairly intact.  
Additionally, the veteran complained of overall trouble with 
distress and not being able to get close to people and being 
in social settings.  

At the January 1994 VA examination, the veteran complained of 
insomnia, tossing and turning and occasionally using 
medication for those problems.  He also reported that, in the 
morning, he was depressed, tense, nervous, irritable, and 
very angry and sometimes yelled and screamed but more often 
isolated himself.  Examination revealed that the veteran was 
clean and his speech was relevant and coherent.  His affect 
was slightly blunted, and his mood was one of depression and 
was tense.  He was oriented times three and memory was good 
for recent and remote events.  

A VA outpatient treatment record dated in September 1995 
shows that the veteran complained of "memory problems 
(really an absentminded distractibility)."  An April 1996 VA 
outpatient treatment record shows that the veteran was 
worried, anxious, isolative and more depressed.  

At the April 1996 VA examination, the veteran complained of 
being forgetful.  Also, the veteran was appropriately dressed 
and hygienically clean.  Mood was slightly depressed, and 
affect remained somewhat blunted.  As noted above, the 
examiner felt that the veteran's post-traumatic stress 
disorder had really not affected his social and industrial 
capability but that it appeared that his recent back surgery 
might have affected his social and industrial capability.  

According to the report of another VA post-traumatic stress 
disorder examination in September 1997, the veteran was 
taking medication which helped him somewhat.  The examiner 
reported that the veteran was neatly dressed and that his 
speech was relevant, coherent and logical.  Affect was 
somewhat blunted, and mood was depressed.  There was "a 
suspicious, somewhat paranoid coloring to his thinking," and 
he felt that he had been treated unfairly.  He was oriented 
times three, and he remembered three of three objects after 
five minutes.  There were no gross deficits in cognition or 
memory.  

Thus, there is probative medical evidence which supports 
finding that the veteran engages in self-care and normal 
conversation and has a depressed mood, anxiety and 
suspiciousness, and complains of sleep impairment.  However, 
three examiners assigned GAF scores, and the criteria for the 
majority of the GAF scores assigned, the GAF's of 65 and 70, 
include criteria most similar to the criteria for a 10 
percent rating under the new psychiatric regulations.  
Moreover, while the veteran has complained of memory 
problems, examination findings are against finding that his 
post-traumatic stress disorder is productive of any 
ascertainable memory loss.  Furthermore, most of the 
examiners have described the veteran's post-traumatic stress 
disorder as mild; and the Board finds that that disorder is 
productive of no more than mild symptoms.  Under the 
circumstances the Board finds that the criteria for a 10 
percent evaluation under the new Diagnostic Code 9411 most 
closely reflect the disability picture presented by the 
veteran's post-traumatic stress disorder.  

The Court has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Additionally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that an evaluation in excess of 10 percent is warranted for 
his post-traumatic stress disorder.  

Finally, the Board concludes that staged ratings are not 
warranted in this case.  For the reasons discussed above, the 
Board finds that the veteran's post-traumatic stress disorder 
has not significantly changed during the time period at issue 
and that uniform ratings are appropriate in this case.  
Fenderson, 12 Vet. App. 119.


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

